PER CURIAM.
In Nos. 01-2368 and 01-2472, Sherry Battle appeals from the district court’s orders denying her application for leave to file a 42 U.S.C.A. § 1983 (West Supp.2001) complaint. The district court denied Battle’s application, because she failed to comply with the terms of a properly imposed prefiling injunction. In No. 01-2484, Battle appeals from the district court’s order denying her motion to set aside a prior order entering sanctions against her. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Battle v. Poston, No. CA-01-30-2; Battle v. Shroder Chesapeake, Inc., No. CA-98-488-2 (E.D. Va. filed Oct. 11, 2001 & entered Oct. 12, 2001; Dec. 6, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.